Citation Nr: 1124269	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee from August 22, 2002, to November 7, 2006.

2.  Entitlement to an initial evaluation in excess of 30 percent for status post total right knee replacement on or after June 1, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The appellant and V. E.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for degenerative joint disease of the right and left knees and assigned separate 10 percent ratings for each disorder effective from August 22, 2002.   

In an August 2008 rating decision, the RO granted a temporary total rating for a total right knee replacement effective from November 8, 2006, to April 30, 2007, and thereafter assigned a 30 percent rating for the right knee effective from June 1, 2008.  Nevertheless, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board.

A hearing was held on May 11, 2011, in Washington, D.C., before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.
It was also agreed at the hearing that the record would be held open for 60 days in order to allow the Veteran to submit additional VA medical records.  However, such records were subsequently received at the Board in May 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the claims for higher initial ratings for the service-connected right and left knee disorders is warranted.  In particular, an additional VA examination is needed to address the current severity and manifestation of the Veteran's service-connected right and left knee disabilities.

The Veteran's last VA examination of the knees was conducted in February 2009.  However, he testified at his May 2011hearing that his right knee disability was productive of severe pain that has an impact on his life, including disrupted sleep.  He also reported that the knee gives out.  Moreover, he submitted additional VA treatment records dated from October 2009 to April 2011, which reflected complaints of right knee pain with the knee frequently giving out.  In a November 2009 VA x-ray report of the right knee, it was indicated that there was slightly more prominent uptake in the tibial plateau, which may be a potential site for loosening.   

With regard to the left knee, the Veteran testified that his disability was at a point where he could barely stand on it and that the knee had given out on him the prior week.  In an August 2010 VA treatment record, the Veteran indicated that he is unable to move his knees sometimes.  Moreover, the Board notes that the x-ray findings reported at the February 2009 VA examination revealed mild degenerative joint disease of the left knee/patella.  However, VA x-ray reports conducted in October 2009 revealed severe degenerative changes in the left knee, and in November 2009, indicated inflammatory arthritis of the left knee.   

To ensure that the record reflects the current severity and manifestations of the Veteran's right and left knee disabilities, and in light of the medical evidence indicating a possible increase in symptomatology, the Board finds that a more contemporaneous examination is needed to properly evaluate both service-connected knee disorders.

The Veteran has also alleged that his service-connected knee disabilities render him unemployable.  In addition to his bilateral knee disabilities, the Veteran is also service-connected for seborrheic dermatitis, hypertension, and a scar associated with the total right knee replacement.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Further review of the claims folder reveals that a formal claim for a TDIU was received at the RO in June 2008; however, the issue has not been adjudicated.  Accordingly, the claim for entitlement to a TDIU must also be addressed on remand.   

Moreover, as this case is already being remanded for further development, the RO should take this opportunity to obtain any ongoing medical treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.   The RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knee disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

A specific request should be made for VA medical records dated from April 2011 to the present.

3.  The Veteran should then be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left knee disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knee disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

In addition, the examiner should state whether the Veteran's right knee has chronic residuals of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether there is nonunion of the right tibia and fibula with loose motion requiring a brace.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

